ORDER
PER CURIAM.
Appellant, Emmanuel Davis, appeals the judgment denying his Rule 24.0351 motion for post-conviction relief. He contends his guilty plea was involuntary because his trial attorney provided ineffective assistance by misinforming him about the percent of his sentence he would have to serve before becoming eligible for parole. Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All Rule references are to the Missouri Court Rules (2001).